Citation Nr: 0721992	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-39 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder as due to sexual harassment and assault.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and K. H.



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  The veteran testified before the 
undersigned Veterans Law Judge in April 2007; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has PTSD due to sexual 
harassment and assault that occurred during her active 
military service in the 60th Transportation Squadron at 
Travis Air Force Base (AFB).  She identifies at least four 
specific incidents/stressors in a December 2005 written 
statement that led to her PTSD.  First, the veteran contends 
that her commanding officer locked her in his office in the 
mid-1980s and only let her out after she started crying and 
shaking.  She also asserts that she was shoved in a stand-up 
locker in the mid-1980s and that water was poured into the 
locker.  The veteran indicated that she requested a transfer 
following this incident; however, she was only moved from the 
mechanical shop into the office.  In early 1981, the veteran 
contends that she was ordered to scrape gum off the floor 
with a putty knife as well as don a chemical warfare suit.  
While not unusual on its face, the veteran states that she 
was approximately eight months pregnant at the time of these 
two incidents, and that she feels they led to the early 
delivery of her child.  She also indicates that she became 
dehydrated while wearing the chemical warfare suit and had to 
go to sick call for treatment.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then her 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and her testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
veteran was not engaged in combat, she must introduce 
corroborative evidence of her claimed in-service stressor(s).

In the present case, the record contains a clear diagnosis of 
PTSD from L.H. Hall, a licensed psychologist.  It is, 
however, unclear what stressor(s) form(s) the basis for this 
diagnosis.  The multiple treatment reports in the claims 
folder which provide a diagnosis of PTSD mention the 
veteran's "severe sexual harassment" while in the military; 
however, there is also discussion of other potential 
stressors, including childhood sexual abuse, sexual 
harassment by a high school teacher, and physical abuse by a 
boyfriend at age eighteen.  A July 2001 treatment report from 
L.H. Hall indicates that "[w]hile it is impossible to say 
for sure that Ms. [redacted] current psychological distress 
is primarily a result of the abuse she suffered in the 
military, it is my clinical opinion that those experiences 
contribute substantially to her current PTSD symptoms."  
Such statement indicates that, at the very least, the 
veteran's PTSD may have been aggravated by her claimed 
stressors.  However, there is still no clear discussion of 
the basis for her PTSD diagnosis.  

In addition to the above, none of the veteran's claimed non-
combat stressors have been verified.  Although a request for 
the veteran's entire personnel file is of record, the 
personnel records associated with the claims folder appear 
incomplete.  Thus, a remand is necessary to obtain any 
missing personnel records, including any requests for a 
transfer or administrative remarks.  The veteran's accredited 
representative has also asked that any unit records be 
obtained which might document the veteran's claimed assaults 
or incidents of harassment.  The Board agrees and thus, on 
remand, records for the 60th Transportation Squadron should 
be obtained which pertain to any disciplinary actions, 
incidents, assaults, or transfers, involving the veteran.

If any of the veteran's claimed stressors are verified, the 
Board concludes that it will be necessary to obtain a VA 
examination to determine whether the veteran has PTSD based 
on any of the verified in-service stressor(s) or whether PTSD 
was aggravated by any verified in-service stressor(s).  
Instructions for the examiner are provided below.

Finally, the veteran submitted an April 2007 treatment report 
from L.H. Hall without a waiver of initial RO consideration.  
Thus, the Board must return this appeal so that the agency of 
original jurisdiction (AOJ) may consider this new evidence.  
38 C.F.R. §§ 19.37, 20.1304 (2006) (pertinent evidence must 
be referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all basic and extended service 
personnel records, including any and all 
performance evaluations, administrative 
remarks, requests for transfers, 
citations, and legal actions.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2. After the above development has been 
completed and all evidence received 
associated with the claims file, make a 
written determination on whether any in-
service stressors have been corroborated 
by the evidence of record.  Compile an 
itemized list of any verified stressors.

3. If, and only if, any of the veteran's 
claimed stressors are verified, then 
schedule her for a VA psychiatric 
examination.  The purpose of this 
examination is to determine the existence 
and etiology of the veteran's PTSD.  The 
claims folder, including a list of 
verified stressors, must be sent to the 
examiner for review.  A copy of this 
remand must also be provided to the 
examiner.  Please provide the examiner 
with the following instructions:

The examiner should indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  Initially, the 
examiner must determine whether the 
veteran currently has PTSD.  Then the 
examiner should determine whether the 
corroborated in-service stressor(s) was 
sufficient to produce PTSD or aggravate 
any pre-existing PTSD.  In this regard, 
the examiner is instructed to consider 
only the stressor(s) identified as having 
been verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

4. Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal, including the private 
medical evidence submitted in April 2007.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



